UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6145


NATHANIEL R. WEBB,

                     Petitioner - Appellant,

              v.

DONNIE HARRISON, Sheriff; WAKE COUNTY JAIL; ATTORNEY GENERAL
OF NORTH CAROLINA,

                     Respondents - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:17-hc-02141-FL)


Submitted: June 29, 2018                                          Decided: July 27, 2018


Before GREGORY, Chief Judge, and NIEMEYER and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Nathaniel R. Webb, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Nathaniel R. Webb, a state pretrial detainee, seeks to appeal the district court’s

order dismissing without prejudice his 28 U.S.C. § 2241 (2012) petition. The order is not

appealable unless a circuit justice or judge issues a certificate of appealability. 28 U.S.C.

§ 2253(c)(1)(A) (2012). A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When

the district court denies relief on the merits, a prisoner satisfies this standard by

demonstrating that reasonable jurists would find that the district court’s assessment of the

constitutional claims is debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). When the district court

denies relief on procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the petition states a debatable claim of

the denial of a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Webb has not made

the requisite showing. Accordingly, we deny a certificate of appealability, deny leave to

proceed in forma pauperis, deny Webb’s motion for the appointment of counsel, deny as

moot Webb’s motion for release pending the outcome of the appeal, and dismiss the

appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED



                                             2